Appeal by the defendant from a judgment of the Supreme Court, Kings County (Huttner, J.), rendered November 20, 1987, convicting her of attempted murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
*481Ordered that the judgment is affirmed.
The defendant contends that the indictment should have been dismissed because of the prosecution’s failure to submit her postarrest statement, in which she claimed that she shot the complainant in self-defense, to the Grand Jury. We disagree. The defendant’s postarrest statement did not fall within any of the exceptions to the hearsay rule and therefore need not have been submitted to the Grand Jury (see generally, People v Smalls, 111 AD2d 38; cf., People v Valles, 62 NY2d 36).
The defendant’s additional contention that the lineup identification was impermissibly suggestive because each of the "fillers” was wearing the same type of shoes, is also meritless. Indeed, an inspection of a photograph of the lineup reveals that a table obscured the feet and lower legs of each lineup participant and that the shoes of the participants were therefore not visible to an observer.
The defendant’s remaining arguments are either unpreserved for appellate review or without merit (see, CPL 470.05 [2]; People v Satterfield, 66 NY2d 796, 798-799; People v Simmons, 158 AD2d 727; People v Roopchand, 107 AD2d 35, affd 65 NY2d 87; People v Suitte, 90 AD2d 80). Mangano, P. J., Thompson, Sullivan and Rosenblatt, JJ., concur.